REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: processing geometry of the 3D scene using rasterisation operations, and in response to said processing determining that an element of geometry is: (i) present at a sample position, and (ii) not hidden at that sample position by a previously processed element of geometry: emitting a primary ray from the element of geometry, updating a generation ID for the sample position, and assigning the generation ID to the emitted ray; processing rays in the 3D scene using ray tracing operations; selecting a particular ray for processing using the ray tracing operations; determining whether the particular ray is still current by determining whether the generation ID assigned to the particular ray matches the generation ID for the sample associated with the particular ray; and terminating processing of the particular ray if it is determined that the particular ray is not still current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU K NGUYEN/Primary Examiner, Art Unit 2616